COXE, District Judge
(orally). Of course, if tbe article in suit is an article of wearing apparel made up wholly or in part, paragraph 413. of the tariff act of October 1, 1890, is more specific than paragraph 414 of the same act which provides for “manufactures of silk.” It being admitted that a veil is an article of wearing apparel, and that the importations in question are intended to be cut up into veils, I am inclined to think that they are manufactured articles of wearing apparel, and that the collector has classified them correctly. It will be conceded that if they were made up separately and imported in that form, they would be articles of wearing apparel. The question is whether making them up in the piece and thus requiring the seller or user to cut them through with scissors at the indicated point takes them out of the category of wearing apparel made up wholly or in part. I am inclined to the opinion that it makes no difference that these veils are in the piece when imported. They are wearing apparel made up in part by the manufacturer. The paragraph in question does not refer to completed articles only, because the language is “manufactured wholly or in part * * * by the manufacturer.” The goods imported are in fact veils. They are used for no other purpose. The moment they are separated at the border they are ready for use as wearing apparel. The decision of the board is affirmed.